Citation Nr: 1710189	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as a qualifying chronic disability resulting from an undiagnosed illness under 38 C.F.R. § 3.317.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from October to November 1998, and August 2001 to October 2004, to include service in the Republic of Iraq from February 2003 through March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a right shoulder disorder.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before a Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.  That Veterans Law Judge has retired and is no longer available to participate in this decision.  In a February 2017 letter, the Veteran was informed of this fact and also informed of his right to a hearing before a different Veterans Law Judge.  In a February 2017 correspondence, the Veteran indicated that he did not desire another hearing.  The Board will therefore proceed with adjudication of his claim at that this time.

This case was previously before the Board in June 2012, September 2013, and most recently in September 2014, when it was remanded for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

As a final initial matter, the Board acknowledges that the Veteran has submitted a substantive appeal, VA Form 9, with several other issues at this time.  However, those issues have not been certified to the Board, and it appears that the AOJ is still working on those issues.  Consequently, the Board will not take jurisdiction over those claims at this time and those other appellate issues will be addressed by the Board at a later date after those issues have been certified to the Board by the AOJ.  


REMAND

The Board previously requested that the Veteran be afforded another VA examination of his right shoulder; such was accomplished in December 2014.  In that examination report, the examiner noted a diagnosis of a shoulder strain in 2002, although it is unclear whether this was a current diagnosis or merely a notation of a resolved shoulder strain during service.  Range of motion testing of the Veteran's right shoulder was noted as abnormal.  A July 2012 x-ray report was noted by the examiner, revealing a negative right shoulder.  The examiner then concluded that the Veteran's right shoulder condition was less likely than not related to his military service; the rationale was as follows:  

Although [the] Veteran stated he developed right shoulder problems during service [his service treatment records] do[] not indicate that [the] Veteran complained of or was treated for a right shoulder condition during service or one year after service.  Thus, it is less likely as not that [the] Veteran's right shoulder condition is related to active duty including sleeping on right side of hard ground, carrying heavy guns, and general "wear and tear" as a result of his service duties as there is no evidence in [his service treatment records] to support the claim.  Additionally, his right shoulder condition is most likely due to his cervical spine condition.  

The Board finds this opinion to be inadequate.  First, the examiner does not identify any current right shoulder disability.  It is not possible to determine whether the 2002 diagnosed shoulder strain remained or resolved or if he has a different right shoulder condition.  

Given this unclarity, the Board is further unable to address whether there is a qualifying chronic disability due to an undiagnosed illness, as the examiner did not address that aspect of the Board's September 2014 directive.  In short, the examiner did not indicate whether the Veteran had a current disability, and if there was no current diagnosable condition, the examiner did not adequately address whether the Veteran's complaints instead represented a qualifying chronic disability resulting from an undiagnosed illness.  

Secondly, the examiner stated that the Veteran's right shoulder condition is most likely due to his cervical spine condition, although no rationale for that conclusion was provided.  Finally, the sole rationale for the negative opinion is the lack of contemporaneous medical records in service, without any reference to the Veteran's reports of right shoulder pain and symptomatology beginning during military service.  

Moreover, this finding is inconsistent in light of the noted right shoulder strain diagnosis in 2002 during service.  That is, the examiner does not explain his diagnosis of a shoulder strain during service in 2002, although "there are no medical records to support the Veteran's claim of an injury in service."

Consequently, it is clear that the examiner did not address the Veteran's lay statements or statements regarding medical history of his right shoulder symptomatology, as previously requested.  The examiner's opinion is also internally inconsistent and lacking in adequate supportive rationale.  Moreover, the examiner's opinion does not address all of the requested portions from the previous remand.  

For these reasons, another examination and medical opinion is necessary in this case.  This must be accomplished by an examiner who has not previously examined the Veteran or offered a medical opinion with regard to the Veteran's case.  

On remand, any outstanding VA treatment records should also be obtained and associated with the claims file.

Finally, the Veteran underwent a VA examination of his right shoulder in July 2012, at which time a VA examiner rendered an opinion, although that examiner did not review the claims file.  It appears from the December 2012 Supplemental Statement of the Case, that the AOJ obtained an addendum opinion from a different November 2012 examiner, who reviewed the claims file and rendered an addendum opinion.  After extensive review of the claims file, the Board is unable to locate the November 2012 addendum opinion in the claims file.  Thus, also on remand, the AOJ should obtain a copy of the November 2012 addendum and associate that addendum with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain a copy of the November 1, 2012 VA addendum medical opinion and associate that addendum opinion with the claims file.  If a copy of that addendum opinion is unable to be located and further attempts to obtain a copy of that opinion would be futile, the AOJ must document all efforts to locate the opinion and associate such documentation with the claims file.  

3.  Schedule the Veteran for a VA examination with an orthopedic specialist, preferably a physician, who has not previously participated in this case to determine whether any right shoulder disorders are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After examination of the Veteran and review of the claims file, the examiner should identify any right shoulder disorders found since receipt of the Veteran's claim in September 2008, to include any arthritic conditions thereof.  

Respecting this portion of the examination, the examiner must specifically indicate whether the Veteran currently has a right shoulder disorder; and if so, the examiner should indicate whether such is a chronic disorder since 2002 or whether such subsequently resolved, and when such resolved.

Then, the examiner should opine whether any chronic right shoulder disorder, that the Veteran has had at any time since he filed his claim in September 2008, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include any activities related to his active duty such as sleeping on the hard ground on his right side, carrying heavy guns, and general "wear and tear" associated with physical activity in the Republic of Iraq in 2003-2004.  

Regardless of whether any in-service treatment for any right shoulder conditions or problems are shown in the record, the examiner must address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.  

If the examiner is not able to find that there is any -diagnosed right shoulder disorder then the examiner must explain whether the Veteran has objective indications of an undiagnosed illness.   

Finally, if for any reason the Veteran's right shoulder disorder/symptomatology is at all attributed to some other cause, such as a nonservice-connected cervical spine disorder, the examiner should specifically provide a rationale for that conclusion.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, readjudicate the Veteran's claim of service connection for a right shoulder disorder, to include as a qualifying chronic disability resulting from an undiagnosed illness under 38 C.F.R. § 3.317.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


(CONTINUED ON NEXT PAGE)





_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

